Citation Nr: 1438618	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim.

In the Veteran's January 2012 substantive appeal (VA form 9), he requested a local hearing before a Veterans Law Judge.  In April 2014, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  

While appellate action was pending before the Board, VA treatment records dated 2010 to 2014 were added to the electronic claims file.  These records confirmed a continuing diagnosis of diabetes mellitus, type II.  Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims file must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  

In this case, the Board finds that the recently added VA treatment records are redundant of evidence already of record and are therefore not "pertinent."  As will be explained below, it is undisputed that a current diagnosis of diabetes mellitus, type II, exists.  Specifically, the recent documentation of a continuing diagnosis of diabetes is merely reiterative of the medical evidence previously of record and which has been considered by the RO.  On that key point, the newly added VA treatment records shed no new light.  Thus, the Board has determined that the evidence does not require referral to the RO, nor does it require a waiver signed by the Veteran.

Additionally, a review of the claims file demonstrates that a claim of entitlement to service connection for posttraumatic stress disorder has been raised by the record.  See the Veteran's statement dated October 2008. This matter has not been perfected for appellate review and is referred to the agency of original jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).  




FINDINGS OF FACT

1. The Veteran is currently diagnosed with diabetes mellitus, type II.

2. It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent during his active service.

3. Diabetes mellitus, type II, was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in November 2007 complied with VA's duty to notify the Veteran with regard to the service connection claims adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.   

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as, VA and private treatment records in furtherance of his claim.  Moreover, an inquiry was conducted as to whether shipmates aboard a Navy ship were exposed to herbicide during the Vietnam era, and whether the Veteran served in the inland waterways of the Republic of Vietnam.  

In addition, the Board finds that a medical opinion on the matter of the etiology of the claimed diabetes mellitus, type II, is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but rather: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that a veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is no competent evidence of a diagnosed disability until decades after service, or of a relationship between a disability and the Veteran's active duty-or a service-connected disability.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service-connected.  Those diseases include diabetes mellitus, type II.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e)  (2013).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In this case, the Veteran contends that his diabetes mellitus, type II, was incurred during his military service.  He asserts that he was exposed to herbicides during his military service, which he believes caused the claimed diabetes mellitus.

However, the evidence does not show that diabetes mellitus manifested during his military service.  Specifically, the Veteran asserts he was exposed to Agent Orange while he was aboard the U.S.S. CORAL SEA (CVA-43), which was stationed off the coast of the Republic of Vietnam.  See, e.g., the Veteran's claim dated December 2006.  As indicated above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  Id.

The Veteran's service in the waters off the coast of Vietnam is not disputed.  The Veteran served aboard the U.S.S. CORAL SEA (CVA-43), which was confirmed to have been stationed in the official waters of the Republic of Vietnam on July 4, 1965 to July 24, 1965; August 11, 1965 to September 11, 1965; September 21, 1965 to October 15, 1965; September 12, 1966 to October 19, 1966; October 30, 1966; November 1, 1996 to December 4, 1966; December 26, 1966 to February 1, 1967; August 26, 1967 to October 1, 1967; October 12, 1967 to October 28, 1967; November 4, 1967 to November 5, 1967; November 11, 1967 to December 8, 1967; December 16, 1967 to January 7, 1968; January 15, 1968 to February 21, 1968; October 11, 1968 to November 3, 1968; November 14, 1968 to December 2, 1968.  See period of service data for branch: Navy dated January 2008.

Service in the official waters off the coast of Vietnam does not constitute 'service in the Republic of Vietnam.'  VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that 'service in the Republic of Vietnam' requires visitation (i.e. setting foot) in Vietnam).  38 C.F.R. §§ 3.307(a), 3.313(a) (2011).

The Veteran has not contended that he 'set foot' in the Republic of Vietnam.  Here, he argues that he was exposed to Agent Orange during his service aboard the CVA-4.  The Veteran seems to argue that his exposure to Agent Orange could have been caused by his military occupational specialty (MOS) as an ammunition specialist on aboard the CVA-4.  See, e.g., the Veteran's statements dated January 2010.  He described his MOS duties to include the following: 'inspection and assemble of ammunitions.'  Such contentions are consistent with the M.O.S. of ammunition specialist, which is documented on his Form DD-214.  However, there is no evidence that the Veteran was exposed to Agent Orange or any other herbicide as a result.  Available service personnel records do not support these contentions.  Further, neither the Veteran nor his representative has specifically identified any evidence beyond the Veteran's conjecture that would indicate herbicide exposure.

Moreover, the record does not indicate that the Veteran had any "inland" water, or "Brown Water," service while stationed aboard the CVA-43.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166  (May 8, 2001) (which find that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases).

As indicated above, specific inquiry was made to the Joint Services Records Research Center (JSRRC) to address whether shipmates aboard a Navy ship were exposed to herbicide during the Vietnam era.  The JSRRC findings are as followed:

To date the JSRRC, has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United states to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides. Additionally, the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicide based on contact with aircraft that flew over Vietnam or equipment that used in Vietnam...the JSRRC can provide no evidence to support a veteran's claim of exposure to tactical herbicide while serving aboard a Navy or Coast Guard ship during the Vietnam era. 

JSRRC memorandum for record dated May 2009.

Here, there is no competent and probative evidence that the Veteran was exposed to herbicides during his active duty.  The Board finds that Agent Orange exposure has not been shown.

The Board recognizes the Veteran's contention that he has diabetes mellitus and as a result of active service.  However, as indicated above, there is no evidence that the Veteran suffered from diabetes mellitus during his military service.  Rather, the Veteran stated he was diagnosed with diabetes mellitus in 1995.  The earliest diagnosis documented in the record was March 2006.  See, e.g., VA treatment records dated March 2007, and VA treatment records August 2009.  Private treatment records dated March 2006 indicate that the Veteran was diagnosed with diabetes mellitus, type II, which occurred decades after his December 1968 separation from military service.  See Hillcrest Family Health Center follow-up report dated July 2006.  Therefore, the Board finds that competent medical evidence does not show that the Veteran had diabetes mellitus, within the one-year presumptive period in 38 C.F.R. § 3.309(a).  

The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003).

The Board recognizes the Veteran's contention that he has diabetes as a result of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, the Veteran has not asserted that he has had a continuity of symptomatology since service.  The Veteran has not suggested that the diabetes mellitus is related to a disease or injury in service beyond his asserted exposure to herbicides.  As exposure to herbicides has not been established as explained above, the Veteran's lay assertions as to the manifestation of his current disability is of limited probative value.  While the Veteran is competent to describe that which he experienced in service and thereafter, any contentions that his diabetes mellitus is related to active service are outweighed by the remaining evidence of record.

In sum, after considering the credibility and probative value of the evidence in this case, the Board finds the evidence against the Veteran's claim for service connection for diabetes mellitus, type II, to be more persuasive than the evidence in favor of the issue.  Although the Veteran is diagnosed with diabetes mellitus, and has asserted that the condition arose as a result of in-service herbicide exposure, there is no evidence to corroborate his assertions of in-service herbicide exposure or, for that matter, any other in-service disease or injury related to the pending claim.  After careful consideration, the Board concludes that the objective evidence is more accurate and more probative than the statements of the Veteran, offered decades after his discharge from service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Therefore, service connection for diabetes mellitus, type II, is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed as due to in-service exposure to herbicides, is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


